Exhibit 10.1

JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of
December 24, 2008 and supplemented as of April 15, 2009, June 10,
2009, September 11, 2009, May 20, 2010, March 1, 2012 and October 5, 2012 (as
supplemented on the date hereof through the execution and delivery of this
Agreement and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among Bank
of America, N.A., as Credit Agreement Agent and each Other First Priority Lien
Obligations Agent from time to time party thereto, each in its capacity as First
Lien Agent, U.S. Bank National Association, as Trustee and each collateral agent
for any Future Second Lien Indebtedness from time to time party thereto, each in
its capacity as Second Priority Agent (attached hereto as Exhibit A).
Capitalized terms used but not defined herein shall have the meanings assigned
in the Intercreditor Agreement.

This Joinder and Supplement to the Intercreditor Agreement (this “Agreement”),
dated as of February 20, 2013 (the “Effective Date”), by and among (i) U.S. Bank
National Association, as trustee (the “New Trustee”) pursuant to the indenture,
dated as of August 22, 2012 (the “Base Indenture”), by and among Caesars Escrow
Corporation (“Escrow Corp.”), Caesars Operating Escrow LLC (together with Escrow
Corp., the “Escrow Issuers”), Caesars Entertainment Corporation (“CEC”), as
parent guarantor, and the New Trustee, as supplemented by a supplemental
indenture dated as of October 5, 2012 among Caesars Entertainment Operating
Company, Inc. (“CEOC”) and the Trustee (the “Prior Assumption Supplemental
Indenture”), as further supplemented by a supplemental indenture dated as of
December 13, 2012 among the Escrow Issuers, the Company and the Trustee (the
“Additional Notes Supplemental Indenture,” and together with the Base Indenture
and the Prior Assumption Supplemental Indenture, the “Existing Indenture”), and
as further supplemented by a supplemental indenture to be entered into as of the
date hereof among CEOC and the Trustee (together with the Existing Indenture,
the “New Indenture”), pursuant to which CEOC will assume the obligations of the
Escrow Issuers under the Existing Indenture, (ii) U.S. Bank National
Association, as Trustee under the Intercreditor Agreement, (iii) Bank of
America, N.A., as Credit Agreement Agent under the Intercreditor Agreement,
(iv) U.S. Bank National Association, as a Second Priority Agent under the
Intercreditor Agreement, and (v) any other First Lien Agent and Second Priority
Agent from time to time party to the Intercreditor Agreement, has been entered
into to record the accession of the New Trustee as an Other First Priority Lien
Obligations Agent under the Intercreditor Agreement on behalf of the holders of
the 9% Senior Secured Notes due 2020 (the “New Notes”) issued pursuant to the
New Indenture on December 13, 2012.

The parties to this Agreement hereby agree as follows:

A. The New Trustee agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of the Intercreditor Agreement as an Other First
Priority Lien Obligations Agent, as if it had originally been party to the
Intercreditor Agreement as a First Lien Agent.



--------------------------------------------------------------------------------

B. The Obligations under the New Notes, the New Indenture and any other document
or agreement entered into pursuant thereto are designated as Other First
Priority Lien Obligations. The Lien on the Common Collateral securing such Other
First Priority Lien Obligations shall have priority over and be senior in all
respects to all Liens on the Common Collateral securing any Second Priority
Claims on the terms set forth in the Intercreditor Agreement and shall be equal
and ratable with all Liens on the Common Collateral securing any other Senior
Lender Claims.

C. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

U.S. Bank National Association

EP-MN-WS3C, 60 Livingston Avenue

St. Paul, MN 55107-1419

Telephone: (651) 466-6299

Facsimile:  (651) 466-7430

Attn: Corporate Trust Services,

         Raymond S. Haverstock

D. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as an Other First Priority Lien Obligations Agent
for purposes of the Intercreditor Agreement.

E. Except as expressly provided herein, in the Intercreditor Agreement or in any
Other First Priority Lien Obligations Documents, the New Trustee is acting in
the capacity of Other First Priority Lien Obligations Agent solely with respect
to the Senior Lender Claims owed to the New Trustee and the holders of the New
Notes issued pursuant to the New Indenture. For the avoidance of doubt, the
provisions of Article VII of the New Indenture applicable to the New Trustee
thereunder shall also apply to the New Trustee acting under or in connection
with the Intercreditor Agreement.

F. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

G. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

U.S. BANK NATIONAL ASSOCIATION as New Trustee and Other First Priority Lien
Obligations Agent By:  

/s/ RAYMOND S. HAVERSTOCK

Name:   Raymond S. Haverstock Title:   Vice President

 

[Joinder and Supplement to 2nd Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: CAESARS ENTERTAINMENT OPERATING COMPANY, INC. By:  

/s/ ERIC HESSION

Name:   Eric Hession Title:   Senior Vice President and Treasurer CAESARS
ENTERTAINMENT CORPORATION By:  

/s/ ERIC HESSION

Name:   Eric Hession Title:   Senior Vice President and Treasurer

BANK OF AMERICA, N.A.

as Credit Agreement Agent

By:  

/s/ DANIEL KELLY

Name:   Daniel Kelly Title:   Managing Director

U.S. BANK NATIONAL ASSOCIATION

as Trustee

By:  

/s/ RAYMOND S. HAVERSTOCK

Name:   Raymond S. Haverstock Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION

as Second Priority Agent

By:  

/s/ RAYMOND S. HAVERSTOCK

Name:   Raymond S. Haverstock Title:   Vice President

 

[Joinder and Supplement to 2nd Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit A